The State, through its proper officer, interposes the plea of the statute of limitations against the prayer of the petitioner for the recommendatory decision of this Court on the claim which, in his petition, he sets up as the basis of this action, and it appears on the face of this petition that more than ten years have elapsed since his alleged cause of action accrued.
It was intended by the provision of the Constitution — Art. IV, section 9, and the statute, Code, sections 947 and 948 — that persons who asserted that they held legal claims against the sovereign State should here find a tribunal before which they might have, in proper cases, the legality of their claims adjudicated — a tribunal before which the sovereign State would, for a certain purpose, abdicate the privilege of exemption from liability to be sued and appear as any other litigant, to the end that its liability to the petitioner might be determined by the law.
We see no good reason why, in such proceedings as this, we should not be required to determine the rights of the petitioner and the liability of the State by the same laws that would govern those rights and that liability if the action were against an individual debtor. While it may be true that the statute of limitations would not be allowed to bar the prosecution by the State of its claims against the citizen, except for the provisions of The Code, section 159, it does not follow from this that the State may not herself plead that statute and interpose its bar to prevent our recommendatory decision against her. It is not for us here to say whether or not there is a moral obligation resting upon the Commonwealth to pay the petitioner a certain sum of money, but   (180) whether, under the law that controls such a controversy when waged between two citizens, the State is indebted to this petitioning citizen. "Considerations of honor or magnanimity can have no bearing in determining what the law is. The State has referred its rights to judicial tribunals to be decided by the law. If by it the claim is barred, they must so declare, though it might be just and honorable for the State to pay it if it has never been paid, notwithstanding the bar." Baxter v. Wisconsin,10 Wis. 454.
This tribunal to which the petitioner now comes to have his alleged rights against the State adjudicated was open to him for that purpose when his rights accrued more than ten years ago. The remedy — such as it is — given him by the Constitution and the law for alleged wrong done him by the State was then exactly what it is now. He has seen fit to delay to prosecute his supposed right in the only tribunal open to him for its adjudication. Because of the length of that delay the law has barred his claim, and we cannot declare that the State is legally indebted to him.
Moreover, we do not think that the claim against the State set out in *Page 124 
the petition is one that calls for the exercise by us of our recommendatory decision. If, in any sense, it may be called a claim against the Commonwealth, it is a part of that mass of bonded indebtedness which was outstanding when the Constitution of 1868 was adopted. It is well known that the legislative department of the government to which our recommendation will be made, if made at all, has done what it has thought best to do in the settlement of those liabilities. The Act of 1879, and the several acts amendatory thereof, express the will of the Legislature in regard thereto. The refusal or failure of the General Assembly in each of these acts to recognize and provide for the class of claims to which those of the petitioner belong, is tantamount to a (181) declaration by that department that they constitute no valid obligation of the State. The facts which are set out in the petition are such that, if true, they are well known to the proper officers. A legislative committee can as easily inquire into them as can a court. Not only are the facts pertaining to the matter well known or readily ascertainable, but it does not seem to us that there are here any "grave questions of law" that must be decided by us in order that the legislative department of the government may be informed as to its duty under the law. It was intended, as it seems to us, by this provision of the Constitution that the opinion of this Court upon important questions of law in certain cases might be had in order that the General Assembly might be thereby aided in the discharge of its duties under the law (Reynolds v. State,64 N.C. 460), and not that this tribunal should be the censor of the legislative department in such matters, and authorized and required to sit in judgment upon the acts of a coordinate department of the government in a matter about which it is necessarily as well advised as we can be.
The petition must be dismissed.
Cited: Marcom v. State, post, 181. *Page 125